            Case 1:21-cr-00118-RCL Document 97 Filed 09/16/21 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,

 v.                                                    Case No. 21-cr-118-RCL

 ERIC GAVELEK MUNCHEL and
 LISA MARIE EISENHART,

                Defendants.


                   APPLICATION FOR ACCESS TO VIDEO EXHIBITS

       Pursuant to Local Criminal Rule 57.6 and Standing Order No. 21-28 (BAH), applicants

Cable News Network, Inc., American Broadcasting Companies, Inc. d/b/a ABC News, The

Associated Press, Buzzfeed, Inc. d/b/a BuzzFeed News, CBS Broadcasting Inc. o/b/o CBS News,

Dow Jones & Company, Inc., publisher of The Wall Street Journal, The E.W. Scripps Company,

Gannett Co., Inc., Gray Media Group, Inc., Los Angeles Times Communications LLC, publisher

of The Los Angeles Times, National Public Radio, Inc., NBCUniversal Media, LLC d/b/a NBC

News, The New York Times Company, Pro Publica, Inc., Tegna, Inc., and WP Company LLC,

d/b/a The Washington Post (together, the “Press Coalition”) respectfully seek access, under the

First Amendment and common law, to certain video recordings that have been submitted to the

Court in this matter. In support of this application the Press Coalition states as follows:

       1.      On May 14, 2021, in response to a motion filed by the Press Coalition, Chief

Judge Beryl A. Howell issued Standing Order No. 21-28 (the “Standing Order”). The Standing

Order recognizes “[t]he significant public and media interest in the numerous criminal cases

arising from the January 6, 2021 violent breach of the United States Capitol (the ‘Capitol

Cases’), for which the parties are routinely submitting video exhibits to the Court for use in

pretrial proceedings.” See Standing Order at 2.
            Case 1:21-cr-00118-RCL Document 97 Filed 09/16/21 Page 2 of 5




       2.      To accommodate this interest, the Standing Order provides that “[m]embers of the

media seeking access to video exhibits submitted to the Court in Capitol Cases may file an

application . . . to the presiding judge in the case, or if no judge has been assigned, to the Chief

Judge, for determination, and the judge may seek the position of the parties.” See id. at 5.

       3.      The Standing Order further provides that “[u]pon grant of such media application,

the government shall make the video exhibit[s] available to any member of the media with

necessary access credentials provided by the government, unless the order otherwise limits

access.” See id. at 5-6. Specifically, the Standing Order states that “[m]embers of the media

provided access to video exhibits in a particular case pursuant to such order may view those

exhibits” by way of an electronic “‘drop box’” into which the Government has agreed to place

videos subject to access orders in the Capitol Cases. See id. at 6.

       4.      This action is one of the Capitol Cases. Defendants Eric Gavelek Munchel and

Lisa Marie Eisenhart are charged with “conspiracy,” “obstruction of an official proceeding,” and

“unlawful entry, violent entry, and aiding and abetting violent entry.” Mem. Op. at 6, Dkt. 24.

       5.      Ahead of the February 17, 2021 detention hearing, counsel for Munchel submitted

videos to the Court, and the Government submitted a 50-minute iPhone video recorded by

Munchel on January 6, “along with 8 videos from Capitol Police surveillance videos” (the

“Video Exhibits”). See Feb. 19, 2021 Hr’g Tr. 17:1-6, Dkt. 32; Mot. to Supplement Record with

Sealed Video at 3, Dkt. 36. In its opinion that day holding both Defendants should be detained

pending trial, the Court repeatedly referenced a 50-minute video recorded by Munchel during the

January 6 riot. Mem. Op. at 3, 4, 12, Dkt. 24. The D.C. Circuit also repeatedly cited the 50-

minute video in remanding and ordering the Court reconsider the detention determination. See

USCA Opinion, Dkt. 55-2.



                                                  2
            Case 1:21-cr-00118-RCL Document 97 Filed 09/16/21 Page 3 of 5




       6.        These Video Exhibits were plainly “intended to influence the court” in its

decision-making, and as a result they are judicial records subject to a “strong presumption in

favor of public access.” Leopold v. United States, 964 F.3d 1121, 1127-28 (D.C. Cir. 2020)

(Garland, J.).

       7.        Neither the Government nor the Defendant could possibly rebut the presumption

of access under the applicable test set out in United States v. Hubbard, 650 F.2d 293, 317-21

(D.C. Cir. 1980). See, e.g., United States v. Jackson, 2021 U.S. Dist. LEXIS 49841 (D.D.C.

Mar. 17, 2021) (Howell, C.J.) (granting access to video exhibits in one of the Capitol Cases).

       8.        Because the Video Exhibits are judicial records subject to an unrebutted

presumption of public access, the Court should grant this Application and direct the Government

to release the Video Exhibits to the Press Coalition via electronic “drop box” within 72 hours.

To expedite that release, the Court should further instruct the Government to provide

undersigned counsel with the “necessary access credentials” referenced in the Standing Order.

       9.        The Standing Order provides that “[n]o recording, copying, downloading,

retransmitting or further broadcasting of video exhibits in a particular case is permitted, unless

such permission is granted by the presiding judge.” See Standing Order at 6. The Press

Coalition therefore requests that the Court grant permission to record, copy, download,

retransmit, and otherwise further publish these Video Exhibits.1

                                          CONCLUSION

       For the foregoing reasons, the Press Coalition respectfully requests that the Court order

the Government to release the Video Exhibits, without restriction, within 72 hours.



1
 The Press Coalition makes this request without conceding that the Standing Order complies
with the First Amendment or common law, and expressly reserving the right to challenge this
and other portions of the Standing Order in this and other Capitol Cases.

                                                  3
 Case 1:21-cr-00118-RCL Document 97 Filed 09/16/21 Page 4 of 5




Dated: September 16, 2021   Respectfully submitted,

                            BALLARD SPAHR LLP

                            /s/ Charles D. Tobin
                            Charles D. Tobin (#455593)
                            Maxwell S. Mishkin (#1031356)
                            Lauren Russell (#1697195)
                            1909 K Street, NW, 12th Floor
                            Washington, DC 20006
                            Tel: (202) 661-2200
                            Fax: (202) 661-2299
                            tobinc@ballardspahr.com
                            mishkinm@ballardspahr.com
                            russelll@ballarspahr.com

                            Counsel for the Press Coalition




                                 4
         Case 1:21-cr-00118-RCL Document 97 Filed 09/16/21 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 16, 2021, I caused true and correct copies of the

foregoing to be served via electronic mail and U.S. Mail on the following:



 Justin Todd Sher                                   Sandra Gayle Roland
 U.S. DEPARTMENT OF JUSTICE                         FEDERAL PUBLIC DEFENDER FOR D.C.
 950 Pennsylvania Avenue NW                         625 Indiana Avenue, NW
 Washington, DC 20530                               Suite 550
 justin.sher@usdoj.gov                              Washington, DC 20004
                                                    sandra_roland@fd.org
 Leslie A. Goemaat
 U.S. ATTORNEY'S OFFICE                             Counsel for Defendant Eric Gavelek Munchel
 555 4th St. NW
 Washington, DC 20530                               Gregory Stuart Smith
 leslie.goemaat@usdoj.gov                           LAW OFFICES OF GREGORY S. SMITH
                                                    913 East Capitol Street, SE
 Counsel for the United States of America           Washington, DC 20003
                                                    gregsmithlaw@verizon.net

                                                    Counsel for Defendant Lisa Marie Eisenhart




                                             /s/ Charles D. Tobin
                                             Charles D. Tobin (#455593)




                                                5
